VICKERY, P. J.
Epitomized Opinion
First Publication of this Opinion
This action is an action against the Geometric Stamping Company to recover damages for a breach of contract. In July, 1919, the Geometric Company entered into a contract with the Gabriel Mfg. Co. to furnish the latter with 5)00,000 snubbers to be used on certain kind of an automobile. In addition to providing the time at which performance was to begin, the contract provided that if the Geometric Company failed to deliver the required number for any one month, the Gabriel Mfg. Co. could buy the snubbers elsewhere and charge the Geometric Co. with the difference in the purchase price. Only about 64,000 snubbers were delivered under the contract. The Geometric Co. admitted a breach of the agreement, but claimed that there was a settlement in which the Geometric Co. was to manufacture 4,000 of a larger size snubbers, which were later delivered. The trial resulted in a verdict for plaintiff, for $11,000. The defendant prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. Aside from the questionability of a settlement, even if there were, it is doubtful if there was a valid consideration in that the Geometric Stamping Co. agreed to do only what it was legally obliged to do.
2. The 150,000 snubbers which the Gabriel Co. was compelled to buy on the market was not an additional amount that it bought, but an amount which it bought by virtue of the provision in the contract that it might purchase elsewhere and charge the difference to the Geometric Company, and therefore it could charge the difference in price to the defendant.